United States Court of Appeals,

                                          Eleventh Circuit.

                                            No. 95-4748.

                              Rita STROCHAK, Plaintiff-Appellant,

                                                 v.

       FEDERAL INSURANCE COMPANY, a New Jersey Corporation, Defendant-Appellee,

                             Keevily, Spero-Whitelaw, Inc., Defendant.

                                          April 13, 1998.

Appeal from the United States District Court for the Southern District of Florida. (No. 93-8500-CIV-
KLR), Kenneth L. Ryskamp, Judge.

Before BARKETT, Circuit Judge, KRAVITCH, Senior Circuit Judge, and HARRIS*, Senior District
Judge.

         BARKETT, Circuit Judge:

         Appellant Rita Strochak appeals the district court's order granting summary judgment on her

contract claim for excess uninsured motorist coverage based on Florida Statute § 627.727(2) (1996)

in favor of Appellee Federal Insurance Company (FIC). Strochak alleged that FIC's failure to offer

uninsured motorist coverage for her 1984 Lincoln violated § 627.727(2). Although the 1984 Lincoln

was not registered or principally garaged in Florida in 1985 when her husband, Donald Strochak,

took out the insurance policy with FIC, Strochak argued that when she registered and principally

garaged the 1984 Lincoln in Florida, FIC had a duty to offer her uninsured motorist coverage under

§ 627.727(2). In our initial decision in this case, we concluded that this dispositive question of

Florida law was not dictated by the clear and controlling precedent of the Florida Supreme Court.



   *
    Honorable Stanley S. Harris, Senior U.S. District Judge for the District of Columbia, sitting
by designation.
Accordingly, we certified the following question to the Florida Supreme Court:

       WHETHER AN EXCESS CARRIER HAS A DUTY TO MAKE AVAILABLE THE
       UNINSURED MOTORISTS COVERAGE REQUIRED BY FLORIDA STATUTE §
       627.727(2) TO AN INSURED UNDER AN EXISTING POLICY ON VEHICLES WHICH
       HAD NEVER BEEN REGISTERED OR PRINCIPALLY GARAGED IN FLORIDA
       WHENEVER ANY VEHICLE, COVERED OR SUBSEQUENTLY ADDED, FIRST
       BECOMES REGISTERED OR PRINCIPALLY GARAGED IN FLORIDA.

Strochak v. Federal Ins. Co., 109 F.3d 717, 720-21 (11th Cir.1997).

       The Florida Supreme Court answered the certified question in the affirmative. Strochak v.

Federal Ins. Co., --- So.2d ----, No. 90,298, (Fla. March. 19, 1998). Based on this opinion, we

REVERSE the district court's grant of summary judgment to FIC and REMAND this case to the

district court for proceedings consistent with the opinion of the Florida Supreme Court.